          Case 1:17-cv-00943-DLF Document 35 Filed 02/21/19 Page 1 of 6



                    THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
ERIC L. LEWIS,                       )
                                     )
                  Plaintiff,         )
v.                                   )  Civil Action No. 17-cv-943 (DLF)
                                     )
U.S. DEPARTMENT OF THE               )
TREASURY, et al.,                    )
                                     )
                  Defendants.        )
____________________________________)

                                   JOINT STATUS REPORT

       Pursuant to the Court’s January 30, 2019, minute order, Plaintiff and Defendants

respectfully submit this joint status report to propose a schedule for further proceedings in this

Freedom of Information Act (FOIA) matter. See Minute Order (Sept. 5, 2018). The parties have

conferred but were not able to reach agreement on a schedule for further proceedings. The

parties’ separate positions on scheduling are set forth below.

                                        Plaintiff’s Position

       It is the Plaintiff’s position that almost three years after the FOIA request was submitted

only the Plaintiff is presenting a reasonable schedule for the final resolution of this dispute. The

documents in dispute have been processed (and re-processed) over an extended period of time

and the remaining universe of documents is such that a reasonable schedule need not extend for

many months.

       By way of brief review, On October 3, 2018 this Court ordered the defendant to:

       process and issue a new final determination for the 104 documents that were
       previously withheld, including the release of any documents no longer subject to
       withholding under exemption 7(A) based on the current status of investigations



                                                -1-
          Case 1:17-cv-00943-DLF Document 35 Filed 02/21/19 Page 2 of 6



In response, the defendant re- reviewed the 104 documents and simply reiterated its earlier

position withholding all 104 documents, which it reports amount to 528 pages of documentation.

        The Court also ordered the defendant to:

        process the 1,345 potentially responsive documents (newly) identified and shall
        produce to the plaintiff any responsive, non-exempt records subject to the FOIA.

The Court allowed the defendant more than three months for this exercise. The figure of 1,345

pages of documentation was provided by the defendant in its October 2, 2018 status report – by

February 14, 2019 that number was reduced to 854 pages. Of those 854 pages, 483 were either

produced in whole or in part and 371 were withheld. Of the 483 pages that were produced, they

are almost exclusively filings by the plaintiff himself in his capacity as counsel for parties to

long-since-closed litigation in this judicial district as well as press releases.

        Thus, at this stage 899 pages of documentation have been fully withheld. Given that the

majority of these pages were reviewed and re-reviewed when the defendant could not adequately

explain the search conducted, it is reasonable to believe that defendant is well-familiar with the

remaining pages and can efficiently produce the required affidavit and Vaughn index.

        Plaintiff understands the pulls on the defendant’s resources, but this matter has gone

through enough reviews and re-reviews that an efficient presentation of the issues for this

Court’s determination should not be overly-burdensome for the defendant.

        As such, Plaintiff respectfully suggests that a reasonable schedule for the resolution of

this matter is as follows:



February 28, 2019: Defendant to supplement record as to status of investigations as well as

provide affidavit describing its search in compliance with the Court’s July 2, 2018 Order.



                                                  -2-
          Case 1:17-cv-00943-DLF Document 35 Filed 02/21/19 Page 3 of 6



March 15, 2019: Defendant to provide Vaughn index with regard to all withheld or redacted

documents.

March 15, 2019: Defendant to file dispositive motion.

April 12, 2019: Plaintiff to file cross-dispositive motion as well as opposition to defendant’s

motion.

April 26, 2019: Defendant to file opposition to plaintiff’s dispositive motion. Defendant to file

reply to plaintiff’s opposition to dispositive motion.

May 10, 2019: Plaintiff to file reply to defendant’s opposition to dispositive motion.


                                       Defendants’ Position

       Pursuant to the Court’s August 10, 2018, October 3, 2018, and January 30, 2019, minute

orders, the Financial Crimes Enforcement Network (FinCEN) has completed a new search for

records responsive to Plaintiff’s FOIA request and concluded processing of those records.

Defendants propose to now proceed to brief cross-motions for summary judgment on the

adequacy of Defendants’ search and the propriety of Defendants’ decision to withhold

documents and information exempt from disclosure under the FOIA.

       Accordingly, Defendants respectfully propose the following schedule for further

proceedings:

       May 22, 2019            Defendants’ motion for summary judgment

       June 21, 2019           Plaintiff’s consolidated cross-motion and opposition to
                               Defendants’ motion

       July 22, 2019           Defendants’ consolidated opposition to Plaintiff’s cross-motion
                               and reply in support of their motion

       August 5, 2019          Plaintiff’s reply in support of his cross-motion




                                                -3-
          Case 1:17-cv-00943-DLF Document 35 Filed 02/21/19 Page 4 of 6



Defendants ask for 90 days to prepare their opening brief to allow for sufficient time to prepare

their supporting papers and adequately present the government’s position in line with the Court’s

previous Memorandum Opinion and Order, ECF No. 23. Defendant Financial Crimes

Enforcement Network (FinCEN) has one full-time FOIA officer who, in addition to all of her

responsibilities as FOIA officer, is responsible for litigation support in all of FinCEN’s FOIA

cases. In addition to this matter, FinCEN’s FOIA officer is providing litigation support in

several other matters in federal court.

       In support of its motion for summary judgment, FinCEN will need to prepare a Vaughn

index and supporting declaration that adequately explain the basis for all withholdings from

documents responsive to Plaintiffs’ FOIA request. These include the 104 documents identified

through FinCEN’s first search that were withheld in full, which total more than 500 pages.

Although Defendants previously briefed these withholdings, the Court’s Memorandum Opinion

and Order directed Defendants to provide additional information about its withholdings, which

requires Defendants to significantly revise their previous submissions to the Court. In addition,

Defendants must prepare submissions in support of all withholdings from the additional

documents processed pursuant to FinCEN’s new search. These include 371 pages withheld in

full and 55 pages released in part. Thus, Defendants will be required to prepare a Vaughn index

and declaration that explain the basis for withholding, in full or in part, more than 900 pages.

Further, as the Court is no doubt aware from the previous briefing in this case, this matter

involves a FOIA request for FinCEN communications, both with foreign parties and internal to

the United States government, that discuss certain foreign nationals. The exemptions thus

involve sensitive issues and international investigations that require significant time to

appropriately address in a Vaughn index and declaration. Defendants respectfully submit that, in



                                                -4-
          Case 1:17-cv-00943-DLF Document 35 Filed 02/21/19 Page 5 of 6



light of FinCEN’s other FOIA obligations, the number of pages at issue in this FOIA matter, and

the nature of the exemptions claimed, the Court should allow 90 days for the preparation of the

government’s motion for summary judgment and supporting papers.

       Lastly, Defendants respectfully suggest that the Court not require the government to

submit a Vaughn index or search declaration prior to the submission of their motion for summary

judgment. For the reasons previously set forth at length in Defendants’ Motion for Scheduling

Order and to Vacate Pending Deadlines, ECF No. 24, these documents are prepared to enable

judicial review in the summary-judgment posture and are not otherwise required under the FOIA.

To the extent Plaintiff may seek these documents on a different schedule in order to raise issues

to the Court prior to Defendants’ submission of a motion for summary judgment, such a request

could only lead to piecemeal briefing of FOIA issues through motions for partial summary

judgment. For reasons set forth in greater detail in Defendants’ Motion for Scheduling Order

and to Vacate Pending Deadlines, ECF No. 24, piecemeal briefing of issues in FOIA cases is

inefficient and does not conserve either the Court’s or the parties’ time and effort in addressing

the issues that remain for the Court to resolve in this case. See, e.g., Minute Order, Accuracy in

Media. v. U.S. Dep’t of Def., No. 14-cv-1589 (EGS), (D.D.C. June 23, 2015) (denying motions

for partial summary judgment as “unnecessarily piecemeal”).

       Accordingly, Defendants respectfully request that the Court enter the above schedule.




Date: February 21, 2019                               Respectfully submitted,


                                                      By: /s/ Manuel S. Varela
                                                      A. Katherine Toomey (DC Bar # 426658)
                                                      Manuel S. Varela (DC Bar # 461331)



                                                -5-
Case 1:17-cv-00943-DLF Document 35 Filed 02/21/19 Page 6 of 6



                                  LEWIS BAACH KAUFMANN
                                  MIDDLEMISS PLLC
                                  1101 New York Avenue, NW, Suite 1000
                                  Washington, DC 20006
                                  Tel: (202) 833-8900
                                  Fax: (202) 466-5738
                                  katherine.toomey@lbkmlaw.com
                                  manuel.varela@lbkmlaw.com

                                  Attorneys for Plaintiff


                                  JOSEPH H. HUNT
                                  Assistant Attorney General

                                  MARCIA BERMAN
                                  Assistant Branch Director

                                  /s/ Daniel Halainen
                                  DANIEL HALAINEN (MA Bar 694582)
                                  Trial Attorney, Federal Programs Branch
                                  U.S. Department of Justice, Civil Division
                                  1100 L Street, NW
                                  Washington, DC 20530
                                  (202) 616-8101 (office)
                                  (202) 616-8470 (fax)
                                  daniel.j.halainen@usdoj.gov

                                  Counsel for Defendants




                            -6-
